Title: To Alexander Hamilton from John Wynkoop, 25 March 1789
From: Wynkoop, John
To: Hamilton, Alexander



Kinderhook [New York] March 25th. 1789.
Sir,

Your Conduct having always evinced, not only a fervent and enlightened Zeal for the Rights and Liberties of the People but a Capacity of deciding justly on great constitutional Questions; I make no apology for addressing you on this Occasion.
The 25th. Article of the Constitution of this State declares “that the Chancellor and Judges of the Supreme Court, shall not at the same Time hold any other Office, excepting that of a Delegate to the general Congress, upon special Occasions; and that the first Judges of the County-Courts, in the several Counties, shall not at the same Time hold any other Office, excepting that of Senator, or Delegate to the general Congress: But if the Chancellor or either of the said judges be elected or appointed to any other office, excepting as is before excepted, it shall be at his Option in which to serve.”
Peter Van Ness Esqr. who is first Judge of the Court of Common Pleas of this County and one of the Senators for the western District, was chosen a Member of the Council of Appointment, at the last Session of the Legislature, and accordingly took his Seat in the same. He has since done several judicial Acts. It appeared to me incompatible with the Principles of Liberty and of a free Government, that the same Individual should possess and exercise legislative, executive and judicial Powers. I perused our Constitution, and was confirmed in my Opinion. I now consider him guilty of no less a Crime than that of a Usurpation of Power, contrary to the express Letter of the Constitution, which, I believe, disqualified him from being Judge the Moment he accepted the Office of a Member of the Council of Appointment.
Be pleased to let me know your Sentiments on this important Subject by the next Post. I would suggest the Propriety of keeping this Matter secret, as Caution and Circumspection are necessary to my Mode of Attack.
I am,   Sir,   With the greatest Esteem   Your numble Servt.

Jno. C. Wynkoop
Alexander Hamilton Esqr.

